Citation Nr: 1819676	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  09-00 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Barstow, Counsel
INTRODUCTION

The appellant had active duty training (ADT) from May to August 1974, and subsequent service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the VA Regional Office (RO) in Montgomery Alabama.  In June 2015, the appellant testified at a Travel Board hearing conducted before the undersigned.  Following the hearing, the case was remanded in September 2015 and February 2017.  


FINDINGS OF FACT

1.  The appellant's current bilateral hearing loss is not shown to be etiologically related to service.

2.  The appellant's current tinnitus is not shown to be etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 101, 106, 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.304, 3.307. 3.309, 3.385 (2017).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C. §§ 101, 106, 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.304, 3.307. 3.309 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to notify and assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  In this regard, the Board acknowledges the representative's February 2018 argument that an April 2017 addendum medical opinion requested in the 2017 remand is not adequate.  Although the opinion does essentially duplicate a previous 2016 opinion, it is fully adequate as discussed below as it considered additional evidence not of record at the time of the 2016 opinion.  Also as discussed further below, the opinion regarding tinnitus is fully adequate.    

II. Service connection claims

A. Applicable laws and regulations

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated while performing active duty for training (ACDUTRA), for residuals of injury incurred or aggravated during inactive duty for training (INACDUTRA), or for residuals of an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during INACDUTRA.  38 U.S.C. § 101(24), 106, 1110; 38 C.F.R. § 3.6.  

Certain evidentiary presumptions, such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service, do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995).

The absence of evidence of hearing loss in service is not a bar to service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

B. Bilateral hearing loss

In this case, as reported in her January 2009 claim, the appellant has asserted that she has suffered from bilateral hearing loss since service.  A March 2009 audiogram shows a bilateral hearing loss disability as defined by VA.  The Board notes that an enlistment examination did not show a bilateral hearing loss disability as defined by VA.  The copy of this record is of poor quality and the date of the examination is not legible.  As it is unclear whether such thresholds were recorded in using American Standards Association (ASA) units or International Standards Organization-American National Standards Institute (ISO-ANSI) units, the Board has considered the recorded metrics under both standards, relying on the unit measurements most favorable to the appellant's appeal.  As it relates to VA examinations and VA records, audiological reports were routinely converted from ISO-ANSI results to ASA units until the end of 1975 because the regulatory standard for evaluating hearing loss was not changed to require ISO-ANSI units until September 9, 1975.  With considering this conversion, the appellant still did not have a bilateral hearing loss disability as defined by VA in this examination.  An examination in August 1974 again did not reveal a bilateral hearing loss disability as defined by VA, even considering converting ASA standards to ISO-ANSI standards.  The appellant complained of popping in her ears in July 1975; the evidence does not show that such was during a period of ACDUTRA.

Given the above, the remaining question for the Board is whether there is an etiological relationship, or nexus, between the current disability and service, specifically in-service noise exposure.  The appellant described acoustic trauma in service during her June 2015 hearing.  She testified having noise exposure during her periods of National Guard service.  Furthermore, the March 2009 private audiogram shows that the appellant reported eight plus years of service with "lots of noise."  Evidence directly addressing the question of nexus is limited to a September 2011 VA audiology examination report and a March 2016 VA hearing loss and tinnitus examination report with April 2017 addendum opinion.  The 2011 VA examiner, after a claims file review, opined that the appellant's impaired hearing was less likely as not caused by or the result of noise exposure in the military.  The 2016 examiner, after a claims file review, opined that the appellant's hearing loss was also less likely as not caused by or a result of an event in military service.  A different examiner provided an addendum opinion in 2017 to the 2016 examination.  This examiner also opined that the appellant's hearing loss was less likely than not related to military noise exposure.

The Board finds that the 2017 VA examination opinion is the most probative evidence of record, as the examiner reviewed the claims file and provided a detailed rationale.  Although the 2011 and 2016 examiners provided rationales, the only service audiology findings at the time of those examinations were the August 1974 examination report.  Subsequent to those examinations, the undated enlistment examination noted above was obtained.  The 2017 examiner had the opportunity to review this additional evidence.  This examiner noted that hearing sensitivity was within normal limits for VA purposes at time of entrance and separation.  They reported that no significant shift in hearing thresholds were noted during time of service.  They further noted that hearing sensitivity was within normal limits for VA purposes at time of the March 2016 examination.  The examiner reported that the Institute of Medicine (IOM) stated there was insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure would develop long after noise exposure.  The examiner reported that the IOM panel concluded that based on their current understanding of auditory physiology, a prolonged delay in the onset of noise-induced hearing loss was "unlikely." 

As to the appellant's own contentions, she is competent to observe lay symptoms but does not have the training or credentials to provide a competent opinion as to a diagnosis or the onset date of such diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Her lay contentions therefore lack probative value.  

In summary, the preponderance of the evidence is against the claim for service connection for bilateral hearing loss, and the claim must be denied.  38 U.S.C. § 5107(b).  

C. Tinnitus

In this case, the Board acknowledges the diagnosis of current tinnitus; tinnitus has been noted since March 2009.  The Board has reviewed the service treatment records and notes no tinnitus treatment.  There were no tinnitus complaints in her August 1974 separation examination and physical.  As noted above, a July 1975 record reflects a complaint of her ears popping.  

Given the above, the remaining question for the Board is whether there is an etiological relationship, or nexus, between the current disability and service.  The appellant testified that she did not know when she first noticed tinnitus.  She further testified that it went back to 1973.  Evidence directly addressing the question of nexus is limited to the 2011, 2016, and 2017 VA examiners' opinions mentioned above.  The 2011 examiner, after a claims file review, opined that they could not resolve the issue without mere speculation.  The 2016 examiner, after a claims file review, opined that it was less likely than not caused by or a result of military noise exposure.  The 2017 examiner, after a claims file review, also opined that it was less likely than not related to military noise exposure,

The Board finds that the 2017 VA examination opinion is the most probative evidence of record, as the examiner reviewed the claims file and provided a detailed rationale.  As already noted above, the 2017 examiner had additional evidence not considered by earlier examiners.  The examiner noted that although otalgia was reported during time of service, no reports of tinnitus were found in service medical records.  They opined that if there was no hearing loss or changes, the cause of tinnitus liked elsewhere, or more likely, could not be determined to a reasonable degree of certainty based on the evidence.  The Board acknowledge the representative's February 2018 argument that the examiner's opinion regarding a reasonable degree of certainty is not the correct standard.  However, the examiner's opinion does contain the correct standard that tinnitus is less likely than not related to military noise exposure.  Furthermore, as noted in detail below, the appellant's own statements have not been consistent regarding the onset of her tinnitus, weighing against a finding that such is related to her service.

As to the appellant's own contentions, she is competent to observe lay symptoms of tinnitus.  Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that "ringing in the ears is capable of lay observation").   However, the appellant's statements have not clearly shown that the onset of tinnitus was during her period of ADT in 1974 or during a period of ACDUTRA during her National Guard service.  She testified that it went back to 1973 and also that she did not know when she first noticed it; reported to a June 2009 VA audiology examiner that it began in 1974; and reported that she was unsure of onset to the 2011 and 2016 examiners.  In this case, while the appellant is competent to report tinnitus, her statements have reflected inconsistency in the onset and do not support a finding that such occurred during her brief period of ADT from May to August 1974 or during any periods of ACDUTRA.  

In summary, the preponderance of the evidence is against the claim for service connection for tinnitus, and the claim must be denied.  38 U.S.C. § 5107(b).  


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
A. C. MACKENZIE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


